Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to application filed 01/08/2021.
Claims 21-40 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 10,880,253 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 10,880,253 B2 as detailed below by the examiner.  

Claim 21-40
Current Application
Claim 1-20
Patent Case No. 10,880,253 B2
Claim 1.   A method, comprising:
receiving an electronic message; 
parsing the electronic message to identify a primary content element and a secondary content element, the secondary content element being a portion of content within a body of the electronic message;
analyzing the secondary content element to determine a display state, the analyzing comprising: applying a value to the secondary content element; and 
assigning one of a collapsed display state or an expanded display state for the secondary content element based, at least in part, on the value; and 
providing the electronic message to a remote computing device, the providing comprising at least one of: causing a display of the primary content element and the secondary content element when the secondary content element is assigned the expanded display state; or 
causing a display of the primary content element and an expansion control for the secondary content element when the secondary content element is assigned the collapsed display state.
Claim 1. A computer-implemented method for causing a display of content to a recipient, comprising:
receiving a message from a sender;
parsing the message to identify at least one primary textual content element and at least one secondary content element, wherein the at least one secondary content element is a portion of content within a body of the message;
analyzing each secondary content element to determine a display state, wherein analyzing includes:
applying a value to each secondary content element based on a type of content;
adjusting the value for each secondary content element based on an identity of the sender; and
assigning one of a collapsed or an expanded display state for each secondary content element based on the adjusted value; and
rendering the message to the recipient, wherein rendering includes:
causing a display of the primary content elements and all secondary content elements having an expanded display state;
hiding all secondary content elements having a collapsed display state; and
causing a display of an expansion control for each hidden secondary content element to allow the recipient to expand the hidden element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 30-32, 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bovet et al. (US 2013/0332850 A1).
Regarding claim 21, Bovet discloses a method, comprising:
receiving an electronic message (fig. 4, [0049]: received email messages);
([0008]:  The device can receive a first user input selecting a message to view, where the message includes both primary content (e.g., non-redundant) and secondary content (e.g. redundant text. [0011]:  parse text of the received message for text that is redundant of text of the stored message); the secondary content element being a portion of content within a body of the electronic message (fig. 1, [0078]-[0079]:  For example, message number 3 in the conversation illustrated in FIG. 10 includes "See More from Johnny Appleseed" to indicate that redundant text from the previous message from Johnny Appleseed has been hidden.  the data processing system 100 may display a small portion of the redundant text to give a reader some context as to what was text was hidden (e.g., three lines of redundant text are displayed in quotes with an ellipses to indicate that additional redundant text is hidden). For example, message number 2 in the conversation illustrated in FIG. 10 shows two quoted portions in the body of the message); and 
analyzing the secondary content element to determine a display state, the analyzing comprising: applying a value to the secondary content element ([0088]:  the threshold is a minimum number of consecutive characters, a number of lines of text, etc. At block 1150, the data processing system 100 displays the reply message with one or more matching sections of text that are each greater than the threshold at least partially hidden (i.e. values compare to threshold). For one embodiment, the data processing system 100 further identifies and hides an attribute automatically added to the reply message above the block of redundant text); and
assigning one of a collapsed display state or expanded display state for the secondary content element based at least in part, on the value ([0089]:  there are no matching blocks of text, or if none of the matching blocks are greater than the threshold, the data processing system 100 displays the reply message without hiding any text);
providing the electronic message to a remote computing device (fig. 4, fig. 12, [0065]:  user interface displaying multiple email messages grouped as a conversation. The email window 400 displays a chain of messages 405, 410, 415, and 420 (interpreted as expanded secondary content), the providing comprising at least one of: 
causing a display of the primary content element and the secondary content element when the secondary content element is assigned the expanded display state (fig. 12, [0106]:  the device can analyze the selected message to distinguish primary content and secondary content portions. As used herein, “primary content” can include any content that it is desirable to have visible to the user when the message is initially displayed, and “secondary content” can include any content that it is desirable to hide when the message is initially display.  [0065]:  user interface displaying multiple email messages grouped as a conversation. The email window 400 displays a chain of messages 405, 410, 415, and 420 (interpreted as expanded secondary content); or causing a display of the primary content element and an expansion control for the secondary content element when the secondary content element is assigned the collapsed display state (fig. 12, [0078]:  the data processing system 100 identifies and hides redundant text in a conversation).

Regarding claim 22, Bovet discloses the method of claim 21, wherein the secondary content element is textual content (Bovet, [0078]-[0079]:  redundant text).


receiving an electronic message (fig. 4, [0049]: received email messages); 
parsing the electronic message to identify a primary content element and a secondary content element ([0008]:  The device can receive a first user input selecting a message to view, where the message includes both primary content (e.g., non-redundant) and secondary content (e.g. redundant text. [0011]:  parse text of the received message for text that is redundant of text of the stored message), the secondary content element being a portion of content within a body of the electronic message (fig. 1, [0078]-[0079]:  For example, message number 3 in the conversation illustrated in FIG. 10 includes "See More from Johnny Appleseed" to indicate that redundant text from the previous message from Johnny Appleseed has been hidden.  the data processing system 100 may display a small portion of the redundant text to give a reader some context as to what was text was hidden (e.g., three lines of redundant text are displayed in quotes with an ellipses to indicate that additional redundant text is hidden). For example, message number 2 in the conversation illustrated in FIG. 10 shows two quoted portions in the body of the message); 
analyzing the electronic message to associate a value with the secondary content element ([0088]:  the threshold is a minimum number of consecutive characters, a number of lines of text, etc. At block 1150, the data processing system 100 displays the reply message with one or more matching sections of text that are each greater than the threshold at least partially hidden (i.e. values compare to threshold). For one embodiment, the data processing system 100 further identifies and hides an attribute automatically added to the reply message above the block of redundant text); and 
causing a display of the primary content element and the secondary content element when the value associated with the secondary content element is below a threshold ([0089]:  there are no matching blocks of text, or if none of the matching blocks are greater than the threshold, the data processing system 100 displays the reply message without hiding any text).

Regarding claim 31, Bovet discloses the system of claim 30, further comprising instructions for causing a display of the primary content element and an expansion control for the secondary content element when the value associated with the secondary content element is above a threshold ([0088]:  the threshold is a minimum number of consecutive characters, a number of lines of text, etc. At block 1150, the data processing system 100 displays the reply message with one or more matching sections of text that are each greater than the threshold at least partially hidden (i.e. values compare to threshold).

Regarding claim 32; the claim is interpreted and rejected for the same reason as set forth in claim 22.

Regarding claim 38; the claim is interpreted and rejected for the same reason as set forth in claim 30.

Regarding claim 39; the claim is interpreted and rejected for the same reason as set forth in claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-27, 29, 33-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bovet in view of Dhara et al. (US 2015/0088784 A1).

However, Bovet does not disclose wherein the value is based, at least in part, on an identity of a sender of the electronic message.
In an analogous art, Dhara discloses wherein the value is based, at least in part, on an identity of a sender of the electronic message ([0048]:  ([0048]:  metrics based on who the sender/recipient is and what the relationship between the sender and the recipient).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the value is based, at least in part, on an identity of a sender of the electronic message” taught by Dhara.
One of ordinary skilled in the art would have been motivated because it would have enabled to hide unimportant message from a message thread (Dhara, [0055]).  

Regarding claim 25, Bovet discloses the method of claim 21.
However, Bovet does not disclose wherein the value is based, at least in part, on an identity of a recipient of the electronic message.  
In an analogous art, Dhara discloses wherein the value is based, at least in part, on an identity of a recipient of the electronic message ([0048]:  metrics based on who the sender/recipient is and what the relationship between the sender and the recipient).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the value is based, at least in part, on an identity of a recipient of the electronic message” taught by Dhara.
(Dhara, [0055]).  

Regarding claim 26, Bovet discloses the method of claim 21.
However, Bovet does not disclose wherein the value is based, at least in part, on a relationship distance between a sender of the electronic message and a recipient of the electronic message.  
In an analogous art, Dhara discloses wherein the value is based, at least in part, on a relationship distance between a sender of the electronic message and a recipient of the electronic message ([0048]:  metrics based on who the sender/recipient is and what the relationship between the sender and the recipient. [0045]:  more weight may be assigned to a supervisor than to her subordinates).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the value is based, at least in part, on a relationship distance between a sender of the electronic message and a recipient of the electronic message” taught by Dhara.
One of ordinary skilled in the art would have been motivated because it would have enabled to hide unimportant message from a message thread (Dhara, [0055]).  

Regarding claim 27, Bovet discloses the method of claim 21.
However, Bovet does not disclose wherein the value is based, at least in part, on a number of recipients of the electronic message.
([0045]:  the number of access by multiple users (e.g., multiple recipients, CC/BCC recipients, forwarded users) can be collected. Each user may be given a weight, and the final access score can be calculated based on such weights).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the value is based, at least in part, on a number of recipients of the electronic message” taught by Dhara.
One of ordinary skilled in the art would have been motivated because it would have enabled to hide unimportant message from a message thread (Dhara, [0055]).  
 
Regarding claim 29, Bovet discloses the method of claim 21.
However, Bovet does not disclose wherein the value is based, at least in part, on a previous electronic message interaction of a recipient of the electronic message.
In an analogous art, Dhara discloses wherein the value is based, at least in part, on a previous electronic message interaction of a recipient of the electronic message ([0066]-[0067]: high-priority message based on the usage pattern previous message on a message thread. The usage pattern may include, the number of access to each of the messages, the frequency of access to each of the messages, whether the message was replied to and how many times it was replied to, the amount of time the sender/recipient spent replying to the message). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the 
One of ordinary skilled in the art would have been motivated because it would have enabled to hide unimportant message from a message thread (Dhara, [0055]).  

Regarding claim 33; the claim is interpreted and rejected for the same reason as set forth in claim 24.

Regarding claims 34 and 40; the claims are interpreted and rejected for the same reason as set forth in claim 25.

Regarding claim 35; the claim is interpreted and rejected for the same reason as set forth in claim 26.

Regarding claim 36; the claim is interpreted and rejected for the same reason as set forth in claim 27.

Regarding claim 37; the claim is interpreted and rejected for the same reason as set forth in claim 29.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bovet in view of Cama (US 2007/0079009 A1)
Regarding claim 23, Bovet disclose the method of claim 21.

In an analogous art, Cama discloses wherein the secondary content element is non-textual content ([0057]:  A section is an expandable area defined on an e-mail that is also collapsible. A manipulation of a section occurs when a section is either expanded or collapsed. A section may include file attachments, images, rich text or other objects).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the secondary content element is non-textual content” taught by Cama.
One of ordinary skilled in the art would have been motivated because it would have enabled to expand and collapse sections comprising of images and attachment on an email message (Cama, [0057]).  
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bovet in view of Bullock et al. (US 8,635,561 B1)
Regarding claim 28, Bovet discloses the method of claim 21.
However, Bovet does not disclose wherein the value is based, at least in part, on a determined screen size of a computing device associated with a recipient of the electronic message.  
In an analogous art, Bullock discloses wherein the value is based, at least in part, on a determined screen size of a computing device associated with a recipient of the electronic message (column 7, 58-column 8, 3:  more or less information may also be displayed in the first display mode 100 depending on, for example, the size of screen 88 of device 42, as well as pre-set limits on the amount of data (and/or metadata) and/or information retrieved for each electronic document from, e.g., server 12, such as an email server).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Bovet to comprise “wherein the value is based, at least in part, on a determined screen size of a computing device associated with a recipient of the electronic message” taught by Bullock.
One of ordinary skilled in the art would have been motivated because it would have enabled to limit the amount of information displayed based on the screen size (Bullock, column 7, 58-column 8).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Turski et al., US 2011/0010182 A1: Electronic Message Organization via Social Groups. 
Jon et al., US 2017/0357422 A1: Device, Method, and Graphical User Interface for Managing Electronic Communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446